Newburger, J.
This is an action by the plaintiffs for professional services.
The answer of the defendant was a general denial.
On the trial of the action the only question raised was that of employment.
The plaintiffs claimed employment by an agent of the defendant and a subsequent ratification by the defendant.
The trial justice properly submitted the question of retainer to the jury, and they having found for the plaintiff the judgment must be affirmed, with costs.
Conlan, J., concurs.
Judgment affirmed, with costs.